DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-15, and 17-18 of U.S. Patent No. US10313246B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences merely amount to the instant claims broadening the language of the claims of US10313246B2 so as to allow more than one hash bucket for the first portion of traffic, more than one overflow probe for the second portion of traffic, and changes in language regarding the configured maximum number of hash buckets to process.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in US10313246B2.  The differences have been underlined. The examiner notes that it would be obvious in regards to US10313246B2, to use the dependent claims of claim 1 with claim 15 due to the similarity between claim 1 and claim 15.

Instant Application
US10313246B2
1. A device comprising:
a processor; and
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
receiving network traffic;
placing portions of the network traffic into a plurality of hash buckets in a memory;
processing a first portion of the portions of the network traffic in at least a first number of hash buckets of the plurality of hash buckets, wherein the device is configured with a maximum number of hash buckets to process, wherein the maximum number of hash buckets to process is less than a physical processing capability of the device; and



forwarding a second portion of the portions of the network traffic in at least a second number of hash buckets of the plurality of hash buckets to a switch, 
wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum number of hash buckets of the device, wherein the switch distributes the second portion of the portions of the network traffic to at least one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
1. A device comprising:
a processor; and
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
receiving network traffic from a demultiplexer via a first network interface card;
placing portions of the network traffic into a plurality of hash buckets in a memory;
processing a first portion of the portions of the network traffic in at least a first hash bucket of the plurality of hash buckets, wherein the device is configured with a maximum designated capacity to process at most the first portion of the portions of the network traffic in the at least the first hash bucket, wherein the maximum designated capacity is less than a physical capability of the device; and
forwarding a second portion of the portions of the network traffic in at least a second hash bucket of the plurality of hash buckets to a switch via a second network interface card, 
wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum designated capacity of the device, wherein the switch distributes the second portion of the portions of the network traffic to one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
2. The device of claim 1, wherein the network traffic is received from a tap for copying the network traffic from a link in a communication network.
2. The device of claim 1, wherein the demultiplexer receives the network traffic from a tap for copying the network traffic from a link in a communication network.
3. The device of claim 2, wherein the link comprise at least a 40 gigabits per second link, and wherein the network traffic is received from the demultiplexer at less or equal to 20 gigabits per second.
3. The device of claim 2, wherein the link comprise at least a 40 gigabits per second link, and wherein the network traffic is received from the demultiplexer at less or equal to 20 gigabits per second.
4. The device of claim 2, wherein the device comprises one of a plurality of devices to receive different network traffic from the link.
4. The device of claim 2, wherein the device comprises one of a plurality of devices to receive different network traffic from the link via the demultiplexer.
5. The device of claim 1, wherein the maximum number of hash buckets is selected based upon a number of overflow probes of the plurality of overflow probes that are available.
7. The device of claim 1, wherein the maximum designated capacity is selected based upon a number of overflow probes of the plurality of overflow probes that are available.
6. The device of claim 5, wherein when the number of overflow probes of the plurality of overflow probes that are available increases, the maximum number of hash buckets is decreased.
8. The device of claim 7, wherein when the number of overflow probes of the plurality of overflow probes that are available increases, the maximum designated capacity is decreased.
7. The device of claim 5, wherein the maximum number of hash buckets is not permitted to exceed the number of hash buckets in the plurality of hash buckets.
9. The device of claim 7, wherein the maximum designated capacity is not permitted to exceed the number of hash buckets in the plurality of hash buckets.
8. The device of claim 1, wherein the placing the portions of the network traffic into the plurality of hash buckets comprises hash load balancing based upon internet protocol address information of the network traffic.
10. The device of claim 1, wherein the placing the portions of the network traffic into the plurality of hash buckets comprises hash load balancing based upon internet protocol address information of the network traffic.
9. The device of claim 8, wherein the hash load balancing is further based upon sub-internet protocol address information.
11. The device of claim 10, wherein the hash load balancing is further based upon sub-internet protocol address information.
10. The device of claim 9, wherein the sub-internet protocol address information comprises:
port numbers of the network traffic;
packet sizes of the network traffic;
datagram sizes of the network traffic; or
content types of the network traffic.
12. The device of claim 11, wherein the sub-internet protocol address information comprises:
port numbers of the network traffic;
packet sizes of the network traffic;
datagram sizes of the network traffic; or
content types of the network traffic.
11. The device of claim 1, wherein the processing the first portion of the portions of the network traffic comprises:
storing packets of the first portion of the portions of the network traffic;
generating aggregate link utilization information for a link from which the network traffic is copied; or
scanning the first portion of the portions of the network traffic for security issues.
13. The device of claim 1, wherein the processing the first portion of the portions of the network traffic comprises:
storing packets of the first portion of the portions of the network traffic;
generating aggregate link utilization information for a link from which the network traffic is copied; or
scanning the first portion of the portions of the network traffic for security issues.
12. The device of claim 1, wherein the processing the second portion of the portions of the network traffic comprises:
storing packets of the second portion of the portions of the network traffic;
generating aggregate link utilization information for a link from which the network traffic is copied; or
scanning the second portion of the portions of the network traffic for security issues.
14. The device of claim 1, wherein the processing the second portion of the portions of the network traffic comprises:
storing packets of the second portion of the portions of the network traffic;
generating aggregate link utilization information for a link from which the network traffic is copied; or
scanning the second portion of the portions of the network traffic for security issues.
13. A non-transitory computer-readable medium storing instructions which, when executed by a processor of a server deployed in a communication network, cause the processor to perform operations, the operations comprising:
receiving network traffic;
placing portions of the network traffic into a plurality of hash buckets in a memory;
processing a first portion of the portions of the network traffic in at least a first number of hash buckets of the plurality of hash buckets, wherein the device is configured with a maximum number of hash buckets to process, wherein the maximum number of hash buckets to process is less than a physical processing capability of the device; and



forwarding a second portion of the portions of the network traffic in at least a second number of hash buckets of the plurality of hash buckets to a switch, wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum number of hash buckets of the device, wherein the switch distributes the second portion of the portions of the network traffic to at least one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
15. A non-transitory computer-readable medium storing instructions which, when executed by a processor of a server deployed in a communication network, cause the processor to perform operations, the operations comprising:
receiving network traffic from a demultiplexer via a first network interface card;
placing portions of the network traffic into a plurality of hash buckets in a memory;
processing a first portion of the portions of the network traffic in at least a first hash bucket of the plurality of hash buckets, wherein the server is configured with a maximum designated capacity to process at most the first portion of the portions of the network traffic in the at least the first hash bucket, wherein the maximum designated capacity is less than a physical capability of the server; and
forwarding a second portion of the portions of the network traffic in at least a second hash bucket of the plurality of hash buckets to a switch via a second network interface card, wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum designated capacity of the server, wherein the switch distributes the second portion of the portions of the network traffic to one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
14. The non-transitory computer-readable medium of claim 13, wherein the network traffic is received from a tap for copying the network traffic from a link in a communication network.
2. The device of claim 1, wherein the demultiplexer receives the network traffic from a tap for copying the network traffic from a link in a communication network.
15. The non-transitory computer-readable medium of claim 14, wherein the link comprise at least a 40 gigabits per second link, and wherein the network traffic is received from the demultiplexer at less or equal to 20 gigabits per second.
3. The device of claim 2, wherein the link comprise at least a 40 gigabits per second link, and wherein the network traffic is received from the demultiplexer at less or equal to 20 gigabits per second.
16. The non-transitory computer-readable medium of claim 14, wherein the device comprises one of a plurality of devices to receive different network traffic from the link.
4. The device of claim 2, wherein the device comprises one of a plurality of devices to receive different network traffic from the link via the demultiplexer.
17. The non-transitory computer-readable medium of claim 13, wherein the maximum number of hash buckets is selected based upon a number of overflow probes of the plurality of overflow probes that are available.
17. The non-transitory computer-readable medium of claim 16, wherein the maximum designated capacity is selected based upon a number of overflow probes of the plurality of overflow probes that are available…
18. The non-transitory computer-readable medium of claim 17, 
wherein when the number of overflow probes of the plurality of overflow probes that are available increases, the maximum number of hash buckets is decreased.
17. …

wherein when the number of overflow probes of the plurality of overflow probes that are available increases, the maximum designated capacity is decreased.
19. The non-transitory computer-readable medium of claim 17, wherein the maximum number of hash buckets is not permitted to exceed the number of hash buckets in the plurality of hash buckets.
9. The device of claim 7, wherein the maximum designated capacity is not permitted to exceed the number of hash buckets in the plurality of hash buckets.
20. A method comprising:
receiving, by a processor deployed in a communication network, network traffic;
placing, by the processor, portions of the network traffic into a plurality of hash buckets in a memory;
processing, by the processor, a first portion of the portions of the network traffic in at least a first number of hash buckets of the plurality of hash buckets, wherein the processor is configured with a maximum number of hash buckets to process, wherein the maximum number of hash buckets to process is less than a physical processing capability of the processor; and

forwarding, by the processor, a second portion of the portions of the network traffic in at least a second number of hash buckets of the plurality of hash buckets to a switch, wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum number of hash buckets to process of the processor, wherein the switch distributes the second portion of the portions of the network traffic to at least one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
18. A method comprising:
receiving, by a processor deployed in a communication network, network traffic from a demultiplexer via a first network interface card;
placing, by the processor, portions of the network traffic into a plurality of hash buckets in a memory;
processing, by the processor, a first portion of the portions of the network traffic in at least a first hash bucket of the plurality of hash buckets, wherein the processor is configured with a maximum designated capacity to process at most the first portion of the portions of the network traffic in the at least the first hash bucket, wherein the maximum designated capacity is less than a physical capability of the processor; and
forwarding, by the processor, a second portion of the portions of the network traffic in at least a second hash bucket of the plurality of hash buckets to a switch via a second network interface card, wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum designated capacity of the processor, wherein the switch distributes the second portion of the portions of the network traffic to one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10924412B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences merely amount to the instant claims broadening the language of the claims of US10924412B2, such as by removing “from a demultiplexer via a first network interface card” or “via a second network interface card”.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in US10924412B2.  The differences have been underlined. 

Instant Application
US10924412B2
1. A device comprising:
a processor; and
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
receiving network traffic;
placing portions of the network traffic into a plurality of hash buckets in a memory;
processing a first portion of the portions of the network traffic in at least a first number of hash buckets of the plurality of hash buckets, wherein the device is configured with a maximum number of hash buckets to process, wherein the maximum number of hash buckets to process is less than a physical processing capability of the device; and


forwarding a second portion of the portions of the network traffic in at least a second number of hash buckets of the plurality of hash buckets to a switch, 
wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum number of hash buckets of the device, wherein the switch distributes the second portion of the portions of the network traffic to at least one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
1. A device comprising:
a processor; and
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
receiving network traffic from a demultiplexer via a first network interface card;
placing portions of the network traffic into a plurality of hash buckets in a memory;
processing a first portion of the portions of the network traffic in at least a first number of hash buckets of the plurality of hash buckets, wherein the device is configured with a maximum number of hash buckets to process, wherein the maximum number of hash buckets to process is less than a physical processing capability of the device; and

forwarding a second portion of the portions of the network traffic in at least a second number of hash buckets of the plurality of hash buckets to a switch via a second network interface card, 
wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum number of hash buckets of the device, wherein the switch distributes the second portion of the portions of the network traffic to at least one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
2. The device of claim 1, wherein the network traffic is received from a tap for copying the network traffic from a link in a communication network.
2. The device of claim 1, wherein the demultiplexer receives the network traffic from a tap for copying the network traffic from a link in a communication network.
3. The device of claim 2, wherein the link comprise at least a 40 gigabits per second link, and wherein the network traffic is received from the demultiplexer at less or equal to 20 gigabits per second.
3. The device of claim 2, wherein the link comprise at least a 40 gigabits per second link, and wherein the network traffic is received from the demultiplexer at less or equal to 20 gigabits per second.
4. The device of claim 2, wherein the device comprises one of a plurality of devices to receive different network traffic from the link.
4. The device of claim 2, wherein the device comprises one of a plurality of devices to receive different network traffic from the link via the demultiplexer.
5. The device of claim 1, wherein the maximum number of hash buckets is selected based upon a number of overflow probes of the plurality of overflow probes that are available.
5. The device of claim 1, wherein the maximum number of hash buckets is selected based upon a number of overflow probes of the plurality of overflow probes that are available.
6. The device of claim 5, wherein when the number of overflow probes of the plurality of overflow probes that are available increases, the maximum number of hash buckets is decreased.
6. The device of claim 5, wherein when the number of overflow probes of the plurality of overflow probes that are available increases, the maximum number of hash buckets is decreased.
7. The device of claim 5, wherein the maximum number of hash buckets is not permitted to exceed the number of hash buckets in the plurality of hash buckets.
7. The device of claim 5, wherein the maximum number of hash buckets is not permitted to exceed the number of hash buckets in the plurality of hash buckets.
8. The device of claim 1, wherein the placing the portions of the network traffic into the plurality of hash buckets comprises hash load balancing based upon internet protocol address information of the network traffic.
8. The device of claim 1, wherein the placing the portions of the network traffic into the plurality of hash buckets comprises hash load balancing based upon internet protocol address information of the network traffic.
9. The device of claim 8, wherein the hash load balancing is further based upon sub-internet protocol address information.
9. The device of claim 8, wherein the hash load balancing is further based upon sub-internet protocol address information.
10. The device of claim 9, wherein the sub-internet protocol address information comprises:
port numbers of the network traffic;
packet sizes of the network traffic;
datagram sizes of the network traffic; or
content types of the network traffic.
10. The device of claim 9, wherein the sub-internet protocol address information comprises:
port numbers of the network traffic;
packet sizes of the network traffic;
datagram sizes of the network traffic; or
content types of the network traffic.
11. The device of claim 1, wherein the processing the first portion of the portions of the network traffic comprises:
storing packets of the first portion of the portions of the network traffic;
generating aggregate link utilization information for a link from which the network traffic is copied; or
scanning the first portion of the portions of the network traffic for security issues.
11. The device of claim 1, wherein the processing the first portion of the portions of the network traffic comprises:
storing packets of the first portion of the portions of the network traffic;
generating aggregate link utilization information for a link from which the network traffic is copied; or
scanning the first portion of the portions of the network traffic for security issues.
12. The device of claim 1, wherein the processing the second portion of the portions of the network traffic comprises:
storing packets of the second portion of the portions of the network traffic;
generating aggregate link utilization information for a link from which the network traffic is copied; or
scanning the second portion of the portions of the network traffic for security issues.
12. The device of claim 1, wherein the processing the second portion of the portions of the network traffic comprises:
storing packets of the second portion of the portions of the network traffic;
generating aggregate link utilization information for a link from which the network traffic is copied; or
scanning the second portion of the portions of the network traffic for security issues.
13. A non-transitory computer-readable medium storing instructions which, when executed by a processor of a server deployed in a communication network, cause the processor to perform operations, the operations comprising:
receiving network traffic;
placing portions of the network traffic into a plurality of hash buckets in a memory;
processing a first portion of the portions of the network traffic in at least a first number of hash buckets of the plurality of hash buckets, wherein the device is configured with a maximum number of hash buckets to process, wherein the maximum number of hash buckets to process is less than a physical processing capability of the device; and



forwarding a second portion of the portions of the network traffic in at least a second number of hash buckets of the plurality of hash buckets to a switch, wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum number of hash buckets of the device, wherein the switch distributes the second portion of the portions of the network traffic to at least one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
13. A non-transitory computer-readable medium storing instructions which, when executed by a processor of a server deployed in a communication network, cause the processor to perform operations, the operations comprising:
receiving network traffic from a demultiplexer via a first network interface card;
placing portions of the network traffic into a plurality of hash buckets in a memory;
processing a first portion of the portions of the network traffic in at least a first number of hash buckets of the plurality of hash buckets, wherein the device is configured with a maximum number of hash buckets to process, wherein the maximum number of hash buckets to process is less than a physical processing capability of the device; and


forwarding a second portion of the portions of the network traffic in at least a second number of hash buckets of the plurality of hash buckets to a switch via a second network interface card, wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum number of hash buckets of the device, wherein the switch distributes the second portion of the portions of the network traffic to at least one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
14. The non-transitory computer-readable medium of claim 13, wherein the network traffic is received from a tap for copying the network traffic from a link in a communication network.
14. The non-transitory computer-readable medium of claim 13, wherein the demultiplexer receives the network traffic from a tap for copying the network traffic from a link in a communication network.
15. The non-transitory computer-readable medium of claim 14, wherein the link comprise at least a 40 gigabits per second link, and wherein the network traffic is received from the demultiplexer at less or equal to 20 gigabits per second.
15. The non-transitory computer-readable medium of claim 14, wherein the link comprise at least a 40 gigabits per second link, and wherein the network traffic is received from the demultiplexer at less or equal to 20 gigabits per second.
16. The non-transitory computer-readable medium of claim 14, wherein the device comprises one of a plurality of devices to receive different network traffic from the link.
16. The non-transitory computer-readable medium of claim 14, wherein the device comprises one of a plurality of devices to receive different network traffic from the link via the demultiplexer.
17. The non-transitory computer-readable medium of claim 13, wherein the maximum number of hash buckets is selected based upon a number of overflow probes of the plurality of overflow probes that are available.
17. The non-transitory computer-readable medium of claim 13, wherein the maximum number of hash buckets is selected based upon a number of overflow probes of the plurality of overflow probes that are available.
18. The non-transitory computer-readable medium of claim 17, 
wherein when the number of overflow probes of the plurality of overflow probes that are available increases, the maximum number of hash buckets is decreased.
18. The non-transitory computer-readable medium of claim 17, 
wherein when the number of overflow probes of the plurality of overflow probes that are available increases, the maximum number of hash buckets is decreased.
19. The non-transitory computer-readable medium of claim 17, wherein the maximum number of hash buckets is not permitted to exceed the number of hash buckets in the plurality of hash buckets.
19. The non-transitory computer-readable medium of claim 17, wherein the maximum number of hash buckets is not permitted to exceed the number of hash buckets in the plurality of hash buckets.
20. A method comprising:
receiving, by a processor deployed in a communication network, network traffic;
placing, by the processor, portions of the network traffic into a plurality of hash buckets in a memory;
processing, by the processor, a first portion of the portions of the network traffic in at least a first number of hash buckets of the plurality of hash buckets, wherein the processor is configured with a maximum number of hash buckets to process, wherein the maximum number of hash buckets to process is less than a physical processing capability of the processor; and


forwarding, by the processor, a second portion of the portions of the network traffic in at least a second number of hash buckets of the plurality of hash buckets to a switch, wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum number of hash buckets to process of the processor, wherein the switch distributes the second portion of the portions of the network traffic to at least one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.
20. A method comprising:
receiving, by a processor deployed in a communication network, network traffic from a demultiplexer via a first network interface card;
placing, by the processor, portions of the network traffic into a plurality of hash buckets in a memory;
processing, by the processor, a first portion of the portions of the network traffic in at least a first number of hash buckets of the plurality of hash buckets, wherein the processor is configured with a maximum number of hash buckets to process, wherein the maximum number of hash buckets to process is less than a physical processing capability of the processor; and

forwarding, by the processor, a second portion of the portions of the network traffic in at least a second number of hash buckets of the plurality of hash buckets to a switch via a second network interface card, wherein the second portion of the portions of the network traffic comprises an overflow of the network traffic that is in excess of the maximum number of hash buckets to process of the processor, wherein the switch distributes the second portion of the portions of the network traffic to at least one of a plurality of overflow probes, wherein the plurality of overflow probes comprises a network function virtualization infrastructure for processing the second portion of the portions of the network traffic.



Claim Rejections - 35 USC § 112
Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 recites the limitation “the device”. There is insufficient antecedent basis for this limitation in the claim. Claims 14-19 depend on claim 13 and are rejected based on their dependency to claim 13.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, of the closest prior arts Ahmad (US 20100036903 A1) discloses in paragraph 23 and 41 a device receiving traffic and placing a first portion of the traffic in hash buckets in the memory of the device while forwarding a second portion of the traffic. However, Ahmad does not explicitly disclose the device is configured with a maximum number of hash buckets, nor that the second portion of traffic is overflow forwarded by the device to overflow probes. Liaw (US 20120198074 A1) discloses in paragraph 18 and 37 the device being configured with a maximum load which in combination with Ahmad teaches the device being configured with a maximum number of hash buckets as in the instant claim. However, Ahmad in view of Liaw do not explicitly disclose that the second portion of traffic is overflow forwarded to the overflow probes. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 1 obvious, over any of the prior art of record, alone or in combination. Claims 13 and 20 and are deemed to contain allowable subject matter for similar reasons. Claims 2-12 and 14-19 depend on claims 1 and 13 and are deemed to contain allowable subject matter based on their dependence to claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAAD KHAWAR/Examiner, Art Unit 2412